Citation Nr: 1027602	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-18 181	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California

THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for various residuals of an abdominal aortic aneurysm - 
including ischemic optic neuropathy of the right eye (claimed as 
stroke), gangrene of the left big toe, ventral hernia, erectile 
dysfunction, renal insufficiency (claimed as kidney damage), 
liver damage, and myocardial infarction (heart attack).

2.  Entitlement to nonservice-connected pension benefits.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 
1960 to January 1964.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As support for his claim for § 1151 compensation, the Veteran 
testified at a hearing at the RO in September 2009 before the 
undersigned Veterans Law Judge of the Board, also commonly 
referred to as a Travel Board hearing.  

The claim for nonservice-connected pension benefits is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

The Veteran has additional disabilities due to inadequate VA 
medical treatment in October 2005.  During his October 11, 2005 
VA consultation, he reported a medical history of an abdominal 
aortic aneurysm, but VA failed to provide timely follow-up 
evaluation and treatment to assess this problem, including the 
potential risk for subsequent rupture.  There is undisputed 
medical evidence that VA's failure to refer him for aortic 
ultrasound testing breached the accepted standard of care and 
resulted in the unfortunate rupture of the aneurysm in November 
2005.  




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met 
for § 1151 compensation for additional disability as a residual 
of a ruptured abdominal aortic aneurysm due to the treatment the 
Veteran received from VA in October 2005.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32(c) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).

The Veteran contends he is entitled to § 1151 compensation for 
multiple disorders on account of what he believes was inadequate 
evaluation and treatment at the Loma Linda VA Medical Center 
(VAMC) on October 11, 2005.  He says that, when he visited this 
VAMC on that date, he reported having a 2-3 cm aneurysm, but 
that, because VA did not appropriately treat it, it quickly 
increased in size to over 12 cms and, as a consequence, he later 
suffered an aortic artery rupture on November 10, 2005.  See his 
June 2006 statement and September 2009 hearing testimony.  He 
says his additional resultant disability includes memory loss, 
heart damage, loss of kidney, liver and intestinal function, 
stroke in the right eye, limited sight, and hernia.  See his June 
2006 statement.



The Veteran's medical records confirm he was treated for an ear 
infection on October 11, 2005 at the Loma Linda VAMC and reported 
a five-year history of an abdominal aortic aneurysm (AAA) of 
approximately 2-3 cm in size.  But there is no indication that 
his evaluating and treating physicians at the Loma Linda VAMC 
made any immediate efforts to further diagnose, assess or treat 
this reported AAA during or even soon after that consultation.  
And as an unfortunate consequence, the AAA ruptured relatively 
shortly thereafter - in November 2005.  The Veteran had acute 
left-sided mid-gastric pain, requiring transport by ambulance to 
Victor Valley Hospital for emergency care.  Doctors at Victor 
Valley diagnosed AAA.  Records from the Loma Linda University 
Medical Center, a private hospital, show the AAA had become 8 cm 
long and resultantly ruptured.  Private physicians at the Loma 
Linda University Medical Center performed surgery to repair the 
AAA rupture on November 11, 2005.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death were 
service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

For claims, as here, filed on or after October 1, 1997, the 
Veteran must show that the VA treatment in question resulted in 
additional disability, and further, that the proximate cause of 
the additional disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of the disability was an 
event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361(a)-(d); see also VAOPGCPREC 40-97 (Dec. 31, 
1997).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
incident in which the claimed disease or injury was sustained 
(i.e., medical examination, training and rehabilitation services, 
or work therapy), is compared to his condition after such 
treatment, examination or program has stopped.  See 38 C.F.R. § 
3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a valid 
claim for benefits have been met, to consist of both actual and 
proximate causation.  In order to establish actual causation, 
the evidence must show that the medical or surgical treatment 
rendered resulted in the Veteran's additional disability.  If it 
is shown merely that a claimant received medical care or 
treatment, and has an additional disability, that in and of 
itself would not demonstrate actual causation.  See 38 C.F.R. § 
3.361(c)(1).

Furthermore, the proximate cause of the disability claimed must 
be the event that directly caused it, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional disability, 
it must be shown either that VA failed to exercise the degree of 
care expected by a reasonable treatment provider, or furnished 
the medical treatment at issue without the Veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  

Proximate cause also may be established where the Veteran's 
additional disability was an event not reasonably foreseeable - 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed as 
part of the procedures for informed consent (in accordance with 
38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

It is patently evident the Veteran has additional disability 
since the VA treatment in question, in October 2005.  The report 
of a private medical evaluation, entitled "Independent Medical 
Examination," by Dr. J.R., dated in June 2007, confirms he has 
several additional disabilities as a consequence of the rupture 
of the abdominal aortic aneurysm.  These include splinter 
hemorrhages of his right eye (stroke) with subsequent decreased 
or loss of vision, ischemia with brain damage and spinal cord 
injury at approximately the T-9 disc space, myocardial damage and 
adjustment disorder with depression.  Moreover, Dr. J.R. 
indicated the spinal cord injury in turn causes sexual 
dysyfunction and ataxia with gait.  

As well, other medical evidence in the file shows the VA medical 
treatment in question resulted in these additional disabilities, 
thus establishing actual causation.  Indeed, Dr. A.S. provided a 
detailed February 2007 medical statement supporting actual 
causation, based on interview, review of the medical records and 
physical examination of the Veteran.  Dr. A.S indicated the 
Veteran experienced sufficient ischemic anoxia of the brain and 
spinal cord as a result of blood loss to lead to neurological 
damage.  Moreover, Dr. A.S. concluded that the prolonged duration 
of blood loss from rupture of the aortic aneurysm led to ischemia 
affecting the brain, spinal cord and retinal functions - adding 
that, if the aneurysm had not ruptured, the Veteran would not 
have these additional disorders.

Similarly, a September 2007 statement from a vascular surgeon, 
Dr. D.C., who also reviewed the pertinent medical records, 
concluded that more likely than not had an imaging study been 
ordered after the Veteran reported his aneurysm of 2-3 cm on 
October 11, 2005, an AAA would have been detected of much larger 
actual size.  And given an aneurysm of such large size, it is 
also more likely than not that it would have been repaired prior 
to its rupture.  Dr. D.C. further opined that, to a reasonable 
medical probability, it is unlikely the eye problem would have 
occurred if the aneurymsm had been repaired electively, either by 
open or endovascular repair.  An October 2007 affidavit by Dr. 
R.C. provides similar medical comments supporting this notion of 
actual causation.  

Regarding the question of proximate causation, Dr. D.C. surmised 
that the VA treating clinician on October 11, 2005 should not 
have relied on the accuracy of the Veteran's reported statement 
that his aneurysm was only 2-3 cm, reiterating instead that, had 
a screening test been performed, the much larger actual size of 
the AAA would have been detected and the rupture prevented.



Dr. R.C.'s October 2007 statement included an affidavit 
explicitly supporting the Veteran's claim, to the extent that 
VA's carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault directly caused the 
additional disability.  Dr. R.C. stated that VA breached the 
accepted standard of care in failing to refer the Veteran for 
aortic ultrasound testing during his clinic visit on October 11, 
2005.  Dr. R.C. further indicated that, in light of the Veteran's 
reported medical history and risk factors, VA physicians would 
have then discovered an aneurysm of sufficient size to require 
urgent elective surgical repair.  Moreover, had elective rather 
than emergency surgical repair been accomplished, it is medically 
probably that some - if not most - of the complications 
sustained by the Veteran would have been avoided, especially the 
memory loss and retinal damage.  Dr. R.C. concluded that, as the 
result of VA's negligent care, the Veteran suffered rupture of 
his abdominal aortic aneurysm, with complications including 
ischemic colitis, gangrene of the left big toe, hernia at the 
surgical sit, loss of right eye vision due to retinal loss caused 
by poor circulation, and memory loss.

These medical statements all tend to support the Veteran's claim 
and, indeed, are unrefuted.  There is no VA physician's opinion 
on file concerning the merits of this § 1151 claim disputing 
these doctor's statements, nor is there any such statement from 
anyone else qualified to comment on this matter.  So there is no 
contravening evidence of record suggesting the Veteran's claim 
should be denied.  In fact, because of the failings associated 
with the VA treatment in question, he reportedly agreed to a tort 
settlement totaling about $200,000.  And though not dispositive 
on his claim for § 1151 compensation, in view of the substantial 
medical evidence he has offered, the Board also finds his lay 
statements to be other credible evidence in support of this 
claim.  His allegations are consistent and confirmed by the 
medical records, including the several medical statements he has 
offered in his favor.  



Certainly then, resolving all reasonable doubt in his favor, 
there is sufficient evidence that the Veteran's several 
additional disabilities stem from inadequate treatment of his 
abdominal aortic aneurysm by VA physicians in October 2005, 
leading to the unfortunate rupture the following month, in 
November 2005.  The evidence supporting his claim indicates VA 
failed to exercise the required degree of care expected by a 
reasonable treatment provider.  Therefore, § 1151 compensation is 
warranted.  38 C.F.R. § 3.102.


ORDER

The claim for § 1151 compensation is granted.


REMAND

Before addressing this other claim for nonservice-connected 
pension benefits, the RO/AMC needs to send the Veteran a 
statement of the case (SOC) concerning this other claim.  See 38 
C.F.R. §§ 19.29, 19.30 (2009).

Regarding the procedural history of this other claim, on October 
26, 2006, the RO issued an administrative decision denying 
nonservice-connected pension benefits because the Veteran's total 
income exceeded the maximum annual income limits allowed by law 
for disability pensions.  And on October 9, 2007, in response, 
so within one year of receiving notification of that decision, he 
filed a timely notice of disagreement (NOD) to initiate an appeal 
of this additional claim.  38 C.F.R. § 20.201.  See also Gallegos 
v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, since he 
has not been provided a SOC concerning this claim or given an 
opportunity to perfect the appeal of this additional claim to the 
Board by filing a timely substantive appeal (VA Form 9 or 
equivalent), the Board must remand this claim, rather than merely 
referring it, so an SOC can be issued and he given an opportunity 
to perfect the appeal to the Board.  See Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

Send the Veteran a SOC concerning the 
additional issue of whether he is entitled 
to nonservice-connected pension benefits.  
Also advise him that he still needs to 
file a timely substantive appeal, such as 
a VA Form 9 or equivalent statement, in 
response to the SOC, to "perfect" an 
appeal to the Board concerning this 
additional claim.  As well, he must be 
advised of the time period in which to 
perfect an appeal of this claim.  If, and 
only if, he submits a timely 
substantive appeal in response to the SOC, 
thereby perfecting his appeal of this 
claim, should it be returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


